The judgment rendered in this cause by the district court on April 20, 1939, and read, signed and filed on June 19, 1939, condemned defendant J.B. Crow to pay to plaintiffs a certain stated sum, with interest and attorney's fees; but plaintiffs' demands against defendant Mrs. Lecy J. Crow were therein rejected.
On an appeal to this court prosecuted by the said J.B. Crow, we amended the judgment by reducing the sum awarded. 194 So. 455. The demands respecting Mrs. Crow were not then before us. Our decree has since become final.
On June 18, 1940, plaintiffs petitioned the district court for an order of devolutive appeal, returnable to this court, from the judgment in so far as it rejected their damands against defendant Mrs. Lecy J. Crow. The appeal was granted, conditioned on bond in the sum of $100 being furnished. A bond for this amount was filed on June 26, 1940.
In this court, the said Mrs. Lecy J. Crow has moved in writing that the appeal be dismissed for the reason, among others, that: "The appeal bond herein was not filed with the Clerk of the District Court at Farmerville until June 26, 1940, seven days after the one year period of limitation had run within which to take and perfect an appeal, and said delay in filing said appeal bond is attributable to the plaintiffs and appellants in this cause, and appearers specially plead the prescription of one year in bar of this appeal."
The motion to dismiss the appeal is, we think, well founded, and it must be sustained.
To perfect an appeal the required bond must be filed within the time prescribed *Page 414 
by law. The order granting it is inoperative and without effect until the filing occurs. Lafayette et al. v. Farr et al.,162 La. 385, 110 So. 624. The bond in the instant case was not timely furnished, as more than a year had elapsed when its presentation took place.
The appeal is dismissed.